DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/15/2022.
Claims 1-6 and 8-11 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by applicant admitted prior art (disclosed by Fig.1 and Fig.2, Paragraph [0002]- [0005] and hereinafter AA) in view of Takeda et al. (US Pub. No. 2018/0111259 A1 and Takeda hereinafter).
As to Claim 1, AA in Fig.1 and Fig 2 discloses a power tool (1), comprising:
a housing (10) comprising a transmission portion (102) and a handheld portion (104);
a motor (14) disposed in the transmission portion;
a first circuit (16) board disposed in the transmission portion of the housing and provided with a plurality of commutating switch components (162), a plurality of Hall sensors (164); the commutating switch components (162) are electrically connected to the motor; the Hall sensors sense (162) a position of a rotor of the motor and generate a position signal (See [0003]); and
a second circuit board (18) disposed in the handheld portion of the housing, and provided with a second controller (182);
a transmission line set (24) providing an electrical connection between the first circuit board (16) and the second circuit board (18); wherein the second controller (182), which transmits the driving signal to the controller (driving mechanism- not shown see [0002]) via the transmission line set (24); and
wherein the transmission line set (24) includes a rotational speed signal line; the controller converts the position signal into a rotational speed signal; the rotational speed signal is transmitted to the second controller through the rotational speed signal line; and the second controller (182) determines a rotational speed of the motor according to the rotational speed signal (…the lower controller 182 generates control signals for controlling the commutating switch components 162 according to the operation signal and the output signals of the Hall sensors from the five position signal lines. The control signals are then transmitted to the commutating switch components 162 of the upper circuit board 16 via the nine control signal lines to control the commutating switch components 162 to perform commutation, which causes the rotor of the motor 14 to rotate...See [0004])
Although, a power tool with transmission set 24, the transmission portion 102 is provided with a motor 14, e.g. a three-phase brushless DC motor, and a driving mechanism (not shown), and the handheld portion 104 is provided with an operation interface 12 for the operator to operate and generate an operation signal and The upper circuit board 16 is arranged at the transmission portion 102 and provided with six commutating switch components 162 which are used to control the commutation of the motor and three Hall sensors 164 that sense a position of a rotor of the motor 14 is thought as shown [0002]-[0003], it doesn’t explicitly disclose: 
a first controller, wherein the first controller is electrically connected to the commutating switch components and the Hall sensors; and the first controller receives a driving signal and controls the commutating switch components to perform commutation according to the driving signal and the position signal in order to rotate the rotor of the motor
Nonethless, Takeda in his teachings as shown in Fig.1-Fig.3 discloses a first controller (57) a control signal output circuit (gate driver IC) 57 applies a drive signal such as a PWM signal or the like to the gate of each of the switching elements constituting the inverter circuit 43 according to control of the controller 54 (Second controller). A rotor position detection circuit 58 detects a rotational position of a rotor of the motor 6 on the basis of an output signal of the Hall IC 45, and transmits a rotor position detection signal to the controller 54 and a motor RPM detection circuit 59. The motor RPM detection circuit 59 detects RPM (a rotation speed) of the motor 6 on the basis of the rotor position detection signal from the rotor position detection circuit 58, and transmits a motor RPM detection signal to the controller 54 (See [0044] and see also [0045])
Therefore, it would have been obvious before the effective date of the instant application to include a first and second controller that are connected via transmission lines in order to transmit control/command signals as thought by Takeda within the teachings of AA to control the power tool motor and for the housing to accommodate the motor and to fix the stator (See [0007]).
As to Claim 11, AA in Fig.1 and Fig 2 discloses a power tool (1), comprising:
a housing (10) comprising a transmission portion (102) and a handheld portion (104);
a motor (14) disposed in the transmission portion;
a first circuit (16) board disposed in the transmission portion of the housing and provided with a plurality of commutating switch components (162), a plurality of Hall sensors (164); the commutating switch components (162) are electrically connected to the motor; the Hall sensors sense (162) a position of a rotor of the motor and generate a position signal (See [0003]); and
a second circuit board (18) disposed in the handheld portion of the housing, and provided with a second controller (182);
a transmission line set (24) providing an electrical connection between the first circuit board (16) and the second circuit board (18); wherein the second controller (182), which transmits the driving signal to the controller (driving mechanism- not shown see [0002]) via the transmission line set (24); and
wherein the transmission line set (24) includes a rotational speed signal line; the controller converts the position signal into a rotational speed signal; the rotational speed signal is transmitted to the second controller through the rotational speed signal line; and the second controller (182) determines a rotational speed of the motor according to the rotational speed signal (…the lower controller 182 generates control signals for controlling the commutating switch components 162 according to the operation signal and the output signals of the Hall sensors from the five position signal lines. The control signals are then transmitted to the commutating switch components 162 of the upper circuit board 16 via the nine control signal lines to control the commutating switch components 162 to perform commutation, which causes the rotor of the motor 14 to rotate...See [0004]); and 
an operation interface (12) connected to the second controller (182) and adapted to be operated to generate an operation signal, wherein the second controller receives the operation signal from the operation interface and converts the operation signal into the driving signal (After receiving the operation signal from the operation interface 12, the lower controller 182 generates control signals for controlling the commutating switch components 162 according to the operation signal- See [0004])
Although, a power tool with transmission set 24, the transmission portion 102 is provided with a motor 14, e.g. a three-phase brushless DC motor, and a driving mechanism (not shown), and the handheld portion 104 is provided with an operation interface 12 for the operator to operate and generate an operation signal and The upper circuit board 16 is arranged at the transmission portion 102 and provided with six commutating switch components 162 which are used to control the commutation of the motor and three Hall sensors 164 that sense a position of a rotor of the motor 14 is thought as shown [0002]-[0003], it doesn’t explicitly disclose: 
a first controller, wherein the first controller is electrically connected to the commutating switch components and the Hall sensors; and the first controller receives a driving signal and controls the commutating switch components to perform commutation according to the driving signal and the position signal in order to rotate the rotor of the motor; and the second controller transmits the driving signal to the first controller via the transmission line set
Nonethless, Takeda in his teachings as shown in Fig.1-Fig.3 discloses a first controller (57) a control signal output circuit (gate driver IC) 57 applies a drive signal such as a PWM signal or the like to the gate of each of the switching elements constituting the inverter circuit 43 according to control of the controller 54 (Second controller). A rotor position detection circuit 58 detects a rotational position of a rotor of the motor 6 on the basis of an output signal of the Hall IC 45, and transmits a rotor position detection signal to the controller 54 and a motor RPM detection circuit 59. The motor RPM detection circuit 59 detects RPM (a rotation speed) of the motor 6 on the basis of the rotor position detection signal from the rotor position detection circuit 58, and transmits a motor RPM detection signal to the controller 54 (See [0044] and see also [0045])
Therefore, it would have been obvious before the effective date of the instant application to include a first and second controller that are connected via transmission lines in order to transmit control/command signals as thought by Takeda within the teachings of AA to control the power tool motor and for the housing to accommodate the motor and to fix the stator (See [0007]).
As to Claim 2, AA in view of Takeda discloses the power tool of claim 1, wherein the transmission line set includes a speed signal line and a brake signal line; the driving signal includes a speed command and a braking command (i.e. stop); the speed command is transmitted through the speed signal line; and the braking command is transmitted through the brake signal line (Takeda: See [0035], [0043]).
As to Claim 3, AA in view of Takeda discloses the power tool of claim 2, wherein the speed command is transmitted in a PWM mode (Takeda: See [0043]- [0044]).
As to Claim 4, AA in view of Takeda discloses the power tool of claim 2, wherein the transmission line set further comprises a rotation direction signal line; the driving signal includes a rotation direction command; and the rotation direction command is transmitted through the rotation direction signal line (Takeda: See [0043]- [0045]).
As to Claim 5, AA in view of Takeda discloses the power tool of claim 2, wherein the transmission line set further comprises a current signal line; the driving signal includes a current command; and the current command is transmitted through the current signal line (Takeda: See [0042]- [0045]).
As to Claim 6, AA in view of Takeda discloses the power tool of claim 5, wherein the current command is transmitted in a PWM mode (Takeda: See [0042]- [0045]).
As to Claim 8, AA in view of Takeda discloses the power tool of claim 1, wherein an output of each of the Hall sensors is changed between a first voltage level and a second voltage level; the first controller changes the rotational speed signal from a third voltage level to a fourth voltage level when the output of each of the Hall sensors is changed from the first voltage level to the second voltage level; and the first controller changes the rotational speed signal from the fourth voltage level to the third voltage level when the output of each of the Hall sensors is changed from the second voltage level to the first voltage level (Takeda: See [0042]-[0045], Fig. 5).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over AA in view of Takeda and in further view of Beyer (US Pub. No. 2014/0361645 A1).
As to Claim 9, AA in view of Takeda discloses the power tool of claim 1, however it doesn’t explicitly disclose:
wherein the motor comprises a body, a rear cover disposed on the body, and a heat dissipation pad disposed between the rear cover and the body; the first circuit board is disposed between the body and the heat dissipation pad, and the commutating switch components have a heat conduction relationship with the heat dissipation pad 
Nonetheless, Beyer in his teachings as shown in Fig. 1-25B illustrates in at least Fig. 19A-G a process for attaching a motor 126, Hall and FET PCB 302, and heat sink 306 together. FIG. 19A illustrates a motor stator 330 of the motor 126 with plastic end caps 332 and 334 at each end of the motor stator 330, respectively, and six motor leads 336 that are stripped down to the plastic end cap 334. Furthermore, Fig.19E illustrates a heat sink a heat sink pad 344 placed on top of the heat sink 306. The heat sink pad 344 is a thin, electrical insulator with high thermal conductivity. These characteristics allow the heat sink pad 306 to electrically isolate the metal heat sink 306 from the Hall and FET PCB 302 while still allowing heat from the Hall and FET PCB 302 to dissipate via the heat sink 306 (See also [0062]- [0068]).
Therefore, it would have obvious before the effective date of the instant application to include a heat dissipation pad/ heat sink pad as thought by Beyer within the teachings of AA and Takeda in order to allow heat to be dissipated from the hall sensors and FET’s via the heat sink for better control of power tools.
As to Claim 10, AA in view of Takeda and Beyer discloses the power tool of claim 9, wherein the heat dissipation pad has another heat conduction relationship with the rear cover (Takeda: See [0062]- [0068]).

Response to Arguments/Remarks
Applicant’s arguments with respect to claims 1-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record and a new reference AA (Applicant’s admitted prior art of record) is used as shown in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846